Opinion by
Beaver, J.
The only question in this case, raised by the assignments of error, is whether or not the court below erred in entering judg-. ment for the plaintiff upon the reserved point, overruling the motion of the defendant company for judgment in favor of the defendant non obstante veredicto. The facts in the case are fully and fairly stated in the opinion accompanying the order for judgment and need not be here repeated. The jury found, as a matter of fact, that the defendant company had notice of the removal of the plaintiff’s personal property from one locality to another.
Little can profitably be added to the discussion by the court below as to the proper construction of article 3 of the bylaws of the defendant company, which seems to have been the principal point of controversy. By the terms of this article of the by-laws, the company seeks to limit its liability upon “ airy one building and the contents thereof ” to $6,000. The court below held that this was to be treated as a direction to the officers of the company in making insurance rather than as constituting a binding limitation upon parties insured. In Moore v. Susquehanna Mutual Fire Ins. Co., 196 Pa. 30, Mr. Justice Fell said: “ The by-law in relation to excessive insurance was a regulation of the company for the management of its business, and the mere fact that property was insured for more than two thirds of its value did not affect the validity of the policy, unless the over-*24insurance was procured by means of some wrongful act on the part of the plaintiff.” Article 3 of the by-laws was undoubtedly intended to limit the power of the board of managers and to govern them in taking insurance and issuing policies for a greater amount than therein stated. Here was a case, however, not of original insurance but altogether exceptional. A building in one locality and the contents of one in another already insured were brought together, the aggregate of the insurance on both exceeding the maximum amount allowed under the limitation in this article.
The plaintiff, as a member of the company, was bound by its constitution, by-laws, rules and regulations, as he stipulated in his policy. The constitution and by-laws are not fully printed but, as appears by “ article 8, the board of managers are hereby authorized and empowered to make and amend such by-laws, rules and regulations as may be necessary to carry out the objects of the company, if not repugnant to the charter of the company. ” It does not appear affirmatively that the plaintiff had any notice of insurance upon the building, and the offer to show that he had no knowledge of the insurance of Kremer in the defendant’s company was objected to and ruled out. Even if he had such knowledge, however, he would have been justified in concluding, when his policy was returned with the indorsement as* to the removal of his personal property to Kremer’s building, that the conditions of article 3 had been waived by the board of managers, for the power to make and amend the by-laws, as might be necessary to carry out the objects of the company, surely conferred the power to waive as to a particular case. It will not be denied that, under the general power contained in article 8, the board of managers could have changed the limit of insurance provided for in article 3. If they could do so generally, surely in this exceptional case the limitation could be waived. The indorsement upon the policy must be held to relate not only to the mere fact of removal but to every other purpose, including the amount of insurance allowed, for which it was necessary. It is argued, however, that the indorsement is the individual act of the secretary who had no authority to waive any of the provisions of the by-laws, but the character of the indorsement itself indicates otherwise. It is not signed by *25the secretary as his act but attested by him, which indicates the act of the corporation acting in its corporate capacity.
It is contended by the appellant that it was the plaintiff’s duty to inquire of the owner of the building as to the companies in which he was insured and the amount of the insurance. There was no such duty resting upon him. He submitted his policy to one of the managers, who was also the general agent of the defendant company, who had knowledge of the facts and returned the policy to him, with an indorsement, showing knowledge on the part of the company of the removal of the property, attested by the secretary. The company had the record of its policies in its office. If it was intended-to limit the plaintiff’s policy to the difference between the insurance held by the owner of the property and $6,000, the facts should have been so stated at the time of the indorsement of the removal. The. company, however, recognized the policy as in full force and, even after the fire, levied an assessment upon the full amount of the premium note, which was paid by the plaintiff.
If the limitation in the by-law above referred to was to govern as between the 'company and the insured, it is somewhat difficult to understand why the full amount of the loss of the owner of the building was paid and the difference between the actual loss upon the property, real and personal, and the limit of $6,000, was made to fall entirely upon the plaintiff. In the absence of any allegation of fraud or negligence on the part of the plaintiff and with the fact found by the jury that there was actual notice to the defendant of the removal of the property, we cannot see how the court could have done otherwise than enter judgment for the plaintiff upon the verdict.
Judgment affirmed.